PD-1589-15                                                     PD-1589-15
                                                                             COURT OF CRIMINAL APPEALS
                                                                                             AUSTIN, TEXAS
                                                                           Transmitted 12/7/2015 12:00:00 AM
                                                                              Accepted 12/7/2015 3:02:37 PM
                                         In the                                               ABEL ACOSTA
                                                                                                      CLERK
                           Court of Criminal Appeals of Texas


                              Cause No. 14-14-00449-CR
                                           In the
                   Court of Appeals for the Fourteenth District of Texas
                                        at Houston

                                 Cause Number 0924378
                                    In the 180th D.C.
                                 Of Harris County, Texas


                                    ROGELIO MORA
                                       Appellant

December 7, 2015                            v.

                                THE STATE OF TEXAS
                                      Appellee


          MOTION FOR EXTENSION OF TIME TO FILE PETITION FOR
                       DISCRETIONARY REVIEW


   Pursuant to Rules 68.2(c), 10.5(b) and 9.3(b) Appellant respectfully requests this
   Court to grant this motion for extension of time to file Appellant’s Petition for
   Discretionary Review, and offers the following facts in support of this request:

      1. Appellant’s conviction was affirmed in the Court of Appeals for the
         Fourteenth District of Texas on October 22, 2015. No motion for
         rehearing was filed.

      2. Appellant’s Petition For Discretionary Review was due on November 23,
         2015.

      3. No previous extension has been requested. The undersigned attorney is
         responsible for several other cases and needs additional time to prepare a
         petition.
   4. The undersigned respectfully requests an extension for 30 days until
      December 23, 2015, to file his Petition for Discretionary Review which
      will be filed under separate cover.


Appellant respectfully prays this Honorable Court grant his motion for extension

of time to file his petition for discretionary review.



                                                   Respectfully submitted,

                                                   ____/s/ Casey Garrett____
                                                   Casey Garrett
                                                   4010 Bluebonnet, Ste. 204
                                                   Houston, Texas 77025
                                                   (713) 228-3800
                                                   Texas Bar No. 00787197
                                                   Casey.garrett@sbcglobal.net




                                           2
                          CERTIFICATE OF SERVICE

       This is to certify that a copy of the foregoing instrument has been served

through the e-file system to the following recipient:

Harris County Office of the District Attorney
Appellate Division
1201 Franklin, Suite 600
Houston, Texas 77002



                                                        ____/s/ Casey Garrett____
                                                        Casey Garrett
                                                        4010 Bluebonnet, Ste. 204
                                                        Houston, Texas 77025
                                                        (713) 228-3800
                                                        Texas Bar No. 00787197




                                          3